Citation Nr: 0433208	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-00 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for the amputation of 
the right second and third fingers, currently evaluated as 40 
percent disabling.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.  

3.  Entitlement to an effective date earlier than February 
28, 2003, for the assignment of a 50 percent rating for post-
traumatic stress disorder.  

4.  Entitlement to an effective date earlier than February 
28, 2003, for the assignment of a total rating for 
compensation purposes by reason of individual unemployability 
due to service connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to June 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
of a claim and "when" mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  Hence, for 
substantial compliance with Pelegrini II, the veteran must 
receive the VCAA content-complying notice.  Notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the veteran about the information and evidence not 
of record that is necessary to substantiate the claim;  (2) 
inform the claimant about the information and evidence that 
VA will seek to provide;  (3) inform the veteran about the 
information and evidence the veteran is expected to provide; 
and  (4) request or tell the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, or 
something to the effect that the veteran should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.  

In the case at hand, the veteran's substantially complete 
application for entitlement to a total disability rating 
based on individual unemployability due to service connected 
disability (TDIU) was received in April 2000 and the initial 
determination was made in March 2001.  In a November 2001 
rating decision, increased ratings for his service-connected 
disabilities were denied.  In September 2002, VA sent the 
veteran a letter pertaining to the VCAA; however, the 
regulations noted in the letter pertained to what evidence is 
needed to establish service connection.  There is nothing in 
the letter pertaining to what evidence is needed to establish 
entitlement to increased ratings for service-connected 
disabilities.  Also, the letter fails to advised him of the 
development actions required by the statute, that is, VA 
failed to inform the veteran which evidence VA will seek to 
provide and which evidence the veteran is to provide, and 
whether the documents referenced satisfy the information and 
evidence necessary to substantiate the claim.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  As for the veteran's 
claim for earlier effective dates for the assignment of a 50 
percent rating for post-traumatic stress disorder (PTSD) and 
for TDIU, he has not been apprised of the VCAA duties to 
assist or the information and evidence necessary to 
substantiate those claims.  See Charles, 16 Vet. App. at 373-
74; Quartuccio, 16 Vet. App. at 187.  Hence, there has not 
been substantial compliance with Pelegrini II in that the 
appellant has not received the VCAA content-complying notice 
nor has there been proper subsequent VA process.  See 
Pelegrini II.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should specifically explain what, 
if any, information (medical or lay 
evidence) is necessary to substantiate the 
claims for increased ratings and earlier 
effective dates.  A general form letter, 
prepared by the RO, not specifically 
addressing benefits and entitlements at 
issue, is not acceptable.  The letter 
should inform the veteran of which portion 
of the information and evidence is to be 
provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf 
of the veteran.  

2.  The RO should undertake any 
additional development and complete any 
further procedural requirements necessary 
to comply with VCAA concerning the issues 
currently on appeal.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A and 
38 C.F.R. § 3.159 are fully complied with 
and satisfied for each issue on appeal.  
See Pelegrini II.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should provide the 
veteran with a rating decision that 
addresses the issues of increased ratings 
and earlier effective dates.  RO 
personnel are advised that they are to 
make a determination on the issues 
currently being remanded based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative also should be 
provided an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


